Citation Nr: 1516538	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-02 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis of the left foot, to include as secondary to left Achilles tendonitis.

2.  Entitlement to an evaluation in excess of 10 percent for left Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1996 to November 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2014, the RO issued a rating decision denying a disability rating higher than 30 percent for the Veteran's PTSD.  He filed a notice of disagreement (NOD) in January 2015.  Generally, in cases before the Board in which a claimant has timely filed an NOD, but the record reflects that the agency of original jurisdiction (AOJ) has not subsequently granted the claim in full and has not furnished the claimant with a Statement of the Case (SOC), the Board shall remand the claim to the AOJ with instructions to prepare and issue a SOC.  See 38 C.F.R. § 19.9(c).  Here, however, the Board declines to take appellate jurisdiction over the issue at this time as it is clear the agency of original jurisdiction (AOJ) is processing the appeal and will issue a SOC promptly, thereby allowing the Veteran the opportunity to perfect the appeal if he so desires.  See 38 C.F.R. §§ 3.103(f), 20.200 (2014).  Therefore, the matter is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that every possible consideration is afforded.  See 38 U.S.C.A. § 5013A (West 2014); 38 C.F.R. § 3.159 (2014).

In regard to the issue of entitlement to service connection for plantar fasciitis, the Board notes that the Veteran was treated for bilateral foot pain in service.  Notably, there was objective evidence of mild tenderness to palpation along the plantar aspect of the Veteran's feet.  Slight pes planus was also noted in April 1998.  Although the service treatment records do not reveal a diagnosis of plantar fasciitis during service, the evidence of record provides an indication that the disability may be associated with the Veteran's service.  There are no medical opinions of record that address a direct theory of service connection.  Accordingly, a medical opinion is required on remand.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

A negative medical opinion was provided in June 2012 regarding the theory of secondary service connection for plantar fasciitis.  In formulating his opinion, the examiner noted that there was no evidence to suggest that the Veteran's intermittent Achilles tendonitis caused or aggravated a plantar fascia condition; however, the examiner did not discuss positive evidence, namely Dr. Armstrong's assertion that the Veteran's Achilles tendonitis and plantar fasciitis may be related and the findings of a medical article submitted by the Veteran.  Accordingly, a new medical opinion is required on remand.

In regard to the issue of an increased evaluation for left Achilles tendonitis, the Board notes that the RO indicated that VA treatment records from January 2001 to April 2012 were reviewed.  The aforementioned VA treatment records do not appear to be currently associated either the electronic or paper claims folder.  The Board will also ask that a new VA examination be conducted to evaluate the ongoing severity of the condition.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all non-VA health care providers who may have additional records pertinent to the remanded claims, to particularly include the treatment records from Dr. Armstrong.   

The letter should request that he complete a Release of Information (Release) for all identified records.  

The Veteran should be provided an appropriate amount of time to submit this evidence.

2.  Associate, physically or electronically, all pertinent, outstanding private records with the claims folder.  All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

If the Veteran does not provide any necessary Release, request that he obtain the records and provide them to VA.  

3.  Obtain the Veteran's complete VA treatment records, particularly since May 2005, and associate all prior VA treatment records prior to May 2005 with his electronic claims folder.  

4.  Attempts to fulfill the preliminary development specified in paragraphs 1-3 above must be documented in the claims file.  

If, after making all reasonably attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

5.  After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo a VA examination to evaluate the severity of his Achilles tendonitis.  

Accordingly, the examiner is asked to review the entire record.  Based on this review, the examiner is asked to evaluate and describe the severity of his left Achilles tendonitis.  The examiner is asked to use a goniometer during range of motion testing unless contraindicated.  If used, please document its use in the examination report.

Along with reporting range of motion, the examiner must indicate whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in additional functional loss.

In doing so, please describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  Also after completing all development set forth in paragraphs 1-4 above, arrange for a VA examination in connection with the plantar fasciitis claim.  

(a) Is it at least as likely as not (i.e., at least of equal medical probability) that the Veteran's plantar fasciitis had its onset directly during service, became manifest within a one-year period following discharge from service, or is otherwise causally related to any event or circumstance of the Veteran's active service.

(b) If not, Is it at least as likely as not (i.e., at least equally probable) that the condition is proximately due to, the result of, or caused by a different medical condition, such as Achilles tendonitis?

(c) If not, is it at least as likely as not (i.e., at least equally probable) that the condition has been aggravated (made permanently worse or increased in severity by a different medical condition, such as Achilles tendonitis?  If yes, was that increase in severity due to the natural progress of the disease?

In answering these questions, please articulate the reasoning underpinning all medical opinions. That is, (1) identify what facts and information support your opinion, and (2) explain how the facts and information justify your opinion.  

This should include the positive opinion of a podiatrist, Dr. Armstrong's, who indicates that the Veteran's Achilles tendonitis and plantar fasciitis may be related and the findings of a medical article submitted by the Veteran.  He also submitted an internet article indicating such a relationship.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  Then, readjudicate the Veteran's claims.  If either of the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. BOSELY	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




